UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . Commission file number 1-11388 VIVEVE MEDICAL, INC. (Exact name of Registrant as specified in its charter) Yukon Territory 04-3153858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 Commercial Street Sunnyvale, California94086 (Address of principal executive offices - Zip Code) Registrant's telephone number, including area code: (408) 530-1900 Securities registered pursuant to Section 12(b) of the Act: None Securities registeredpursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes☐ No ☒ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes☐ No ☒ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of theAct). Yes☐ No ☒ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the Registrant’s most recently completed second fiscal quarter. As of June 30, 2015, the aggregate market value of the common stock held by non-affiliates of the Registrant, computed by reference to the price at which the Registrant’s common equity was last sold, was approximately $21,592,523. Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. As of March 15, 2016 there were 59,929,535 shares of the Registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. VIVEVE MEDICAL, INC. Table of Contents Part I Item 1 Business 1 Item 1A Risk Factors 21 Item 1B Unresolved Staff Comments 40 Item 2 Properties 40 Item 3 Legal Proceedings 40 Item 4 Mine Safety Disclosures 40 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 41 Item 6 Selected Financial Data 42 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 7A Quantitative and Qualitative Disclosure about Market Risk 53 Item 8 Financial Statements and Supplementary Data 53 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 53 Item 9A Controls and Procedures 53 Item 9B Other Information 54 Part III Item 10 Directors, Executive Officers and Corporate Governance 55 Item 11 Executive Compensation 59 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 62 Item 13 Certain Relationships and Related Transactions, and Director Independence 65 Item 14 Principal Accountant Fees and Services 67 Part IV Item 15 Exhibits, Financial Statement Schedules 68 Signatures 71 i PART I FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. You can find many (but not all) of these statements by looking for words such as “approximates,” “believes,” “hopes,” “expects,” “anticipates,” “estimates,” “projects,” “intends,” “plans,” “would,” “should,” “could,” “may” or other similar expressions in this report. In particular, forward-looking statements include statements relating to future actions, prospective products, applications, customers and technologies, and future performance or future financial results. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to: ● our limited cash and our history of losses; ● our ability to achieve profitability; ● our limited operating history; ● emerging competition and rapidly advancing technology; ● whether we are successful in having our medical device approved for sale by the U.S. Food and Drug Administration (“FDA”); ● whether demand develops for our medical device; ● the impact of competitive or alternative products, technologies and pricing; ● the adequacy of protection afforded to us by the patents that we own and the cost to us of maintaining, enforcing and defending those patents; ● our ability to obtain, expand and maintain protection in the future, and to protect our non-patented intellectual property; ● our exposure to and ability to defend third-party claims and challenges to our patents and other intellectual property rights; ● our ability to obtain adequate financing in the future, as and when we need it; ● our ability to continue as a going concern; ● our success at managing the risks involved in the foregoing items; and ● other factors discussed in this report Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The forward-looking statements are based upon management’s beliefs and assumptions and are made as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements included in this report to conform such statements to actual results or changes in our expectations. You should not place undue reliance on these forward-looking statements. Item 1. Business On September 23, 2014, Viveve® Medical, Inc. (formerly PLC Systems, Inc.), a Yukon Territory corporation (“Viveve Medical”, “we”, “us” or “our”) completed a reverse acquisition and recapitalization pursuant to the terms and conditions of an Agreement and Plan of Merger (the “Merger Agreement”) by and among PLC Systems Acquisition Corp., a wholly owned subsidiary of PLC Systems Inc., with and into Viveve, Inc., a Delaware corporation (the “Merger”). In conjunction with the Merger, we changed our name from PLC Systems Inc. to Viveve Medical, Inc. to better reflect our new business. Viveve Medical competes in the women’s health industry by marketing the Viveve System™ as a way to improve the overall sexual well-being and quality of life of women suffering from vaginal laxity. We are located at 150 Commercial Street, Sunnyvale, California and our telephone number is (408) 530-1900. Our website can be accessed at www.viveve.com . The information contained on or that may be obtained from our website is not a part of this report. Viveve, Inc. operates as a wholly-owned subsidiary of Viveve Medical. 1 Viveve, Inc., our wholly-owned subsidiary, was incorporated in 2005.
